DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 10/27/2022 is acknowledged.
Claims 1-13 and 15-23 are pending.
Claim 23 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.
Claims 1-22 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Rejections
The rejection of claims 1-13 and 15-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jonsson, US 4957745 has been withdrawn because of Applicant’s amendment. 
The rejection of claims 1-11 and 18-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jain, US 20070053983 has been withdrawn because of Applicant’s amendment.
The rejection of claims 1-11 and 18-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jain, US 20070053983 has been withdrawn because of Applicant’s amendment.
The rejection of claims 1-13 and 15-22 under 35 U.S.C. 103 as being unpatentable over Pilgaonkar, US 20080248107 in view of Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998 has been withdrawn because of Applicant’s amendment.
The rejection of claims 1-11 and 15-20 under 35 U.S.C. 103 as being unpatentable over Jain, US 20070053983 in view of Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998 has been withdrawn because of Applicant’s amendment.
The provisional rejection of claim(s) 1-6 and 9-13, 18-19 and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claim(s) claims 1, 3-6, 8-11, 16-24 of US 13884652 has been withdrawn because of Applicant’s amendment. 
The provisional rejection of claim(s) 1-4, 6 and 9-13, 18-19 and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) claims 1, 3-5, 7, 9-11, 13-15, and 17-18 of US 15021384 has been withdrawn because of Applicant’s amendment. 

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive with respect to the modified rejections made in response to Applicant’s amendment.
In response to Applicant’s request for clarification regarding the 112(b) rejection, there was no 112(b) rejection. 
Applicant has argued Gold does not cure the deficiency in Pilgaonkar or Jain with respect to a subcoat because Gold teaches the subcoating covering an inert core. Applicant has argued the claimed invention requires a subcoating over an active agent core prior to coating with the at least one release controlling agent. Applicant has argued in Gold the drug is included in a drug layer on top of a sub coat. Applicant has argued that since Gold teaches a subcoating over an inert core which does not contain a drug, Gold does not teach a subcoating applied over the active agent core.
This argument is unpersuasive. 
Gold was not relied upon for teaching active agent cores comprising at least one pharmaceutically active agent. Independently, Pilgaonkar and Jain teach active agent cores comprising at least one pharmaceutically active agent. 
Pilgaonkar teaches active agent containing cores. Active agent containing cores in Pilgaonkar may be granules comprising a therapeutically effective amount of an active substance (Pilgaonkar, e.g., claim 1 and 15) or a tablet core comprising a plurality of compressed granules (Pilgaonkar, e.g., 0096 and Table 16). The claimed feature of an active agent core comprising at least one pharmaceutically active agent and at least one pharmaceutically acceptable excipient reads on either of these embodiments in Pilgaonkar. Pilgaonkar suggests the granules may be coated granules (Pilgaonkar, e.g., 0040). Pilgaonkar clearly teaches the tablet cores may be coated (Pilgaonkar, e.g., 0096). 
Jain teaches active agent containing cores comprising at least one pharmaceutically active agent. Jain teaches a core comprising metoprolol succinate with a hydrophilic polymer matrix, wherein the drug and the polymer and other excipients are mixed together and granulated (Jain, e.g., 0040). Cores may be optionally coated with a suitable coating material (Jain, e.g., 0038, 0043).
Gold was cited to evidence the fact that the technique of subcoating cores was known and used to strengthen cores which improves integrity of the core (Gold, e.g., 0094). This improved strength and integrity reduces attrition and breaking of said cores during further coating processes such as drug layering and release coatings (Gold, e.g., 0095). 
It would have been obvious before the effective filing date of the presently claimed invention to modify the cores known from Pilgaonkar or Jain using the known technique of applying a sub-coat on the core to improve the composition in the same way reported by Gold with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve strength and integrity of the core.
Applicant’s argument with respect to Gold in the double patenting rejections is unpersuasive for the reasons enumerated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar, US 20080248107 in view of Gold, US 20070202172 A1.
Pilgaonkar teaches tablets containing a plurality of granules (cores) comprising metoprolol succinate and additional excipients, e.g., lubricant (Pilgaonkar, e.g., examples 8-9). Tablets include a controlled release coating (Pilgaonkar, e.g., example 8). Applicable to claims 7-8: granules may be prepared by dry granulation using roller compaction process (Pilgaonkar, e.g., 0067). Applicable to claims 9-13: controlled release coating includes ethyl cellulose (Pilgaonkar, e.g., example 8). Applicable to claims 15-17: compositions may be optionally coated, e.g., a surface coating in the form of a film using polymers such as polyvinyl alcohol and/or hydroxypropyl methyl cellulose (Pilgaonkar, e.g., 0061), i.e., hydrophilic polymers (Pilgaonkar, e.g., 0051-0052). Applicable to claims 18-19: compositions comprise multiple excipients, e.g., further comprising binder, lubricant, diluent (Pilgaonkar, e.g., 0056, claim 26). Applicable to claims 21-22: Pilgaonkar teaches the composition may include an additional pharmaceutical agent releasable in a controlled manner over a desired time period (Pilgaonkar, e.g., 0063-0064). 
Pilgaonkar teaches active agent containing cores. Active agent containing cores in Pilgaonkar may be granules comprising a therapeutically effective amount of an active substance (Pilgaonkar, e.g., claim 1 and 15) or a tablet core comprising a plurality of compressed granules (Pilgaonkar, e.g., 0096 and Table 16). The claimed feature of an active agent core comprising at least one pharmaceutically active agent and at least one pharmaceutically acceptable excipient reads on either of these embodiments in Pilgaonkar. Pilgaonkar suggests the granules may be coated granules (Pilgaonkar, e.g., 0040). Pilgaonkar clearly teaches the tablet cores may be coated (Pilgaonkar, e.g., 0096). 
Pilgaonkar does not expressly teach the active agent core are coated with at least one sub-coat prior to coating with at least one release controlling agent.
Gold teaches metoprolol pharmaceutical compositions comprising a formulation including a core, wherein the core is strengthened by a sub-coating (Gold, e.g., 0038) which preserves the integrity of the initial core (Gold, e.g., 0094).
It would have been obvious before the effective filing date of the presently claimed invention to modify Pilgaonkar’s granular compositions comprising metoprolol succinate and additional excipients, e.g., lubricant (Pilgaonkar, e.g., examples 8-9) using the known technique of applying a sub-coat on the core to improve the composition in the same way reported by Gold with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve strength and integrity of the core. The skilled artisan would have had a reasonable expectation of success since both documents teach improved formulations for metoprolol.
Accordingly, the subject matter of instant claims 1-13 and 18-22 would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgaonkar, US 20080248107 in view of Gold, US 20070202172 A1 as applied to claims 1-13 and 18-22 above, and further in view of Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998.
The teachings of Pilgaonkar and Gold enumerated above apply here. The combined teachings of Pilgaonkar and Gold not expressly teach the active agent core substantially coated with a release controlling agent comprises at least one cushioning top coat.
Altaf teaches coating drug containing particulates with a cushioning agent, e.g., polyethylene oxide (Altaf, e.g., pg. 744 , c2, paragraph 1). The cushioning agent is intended to reduce or prevent rupture/fracture of layers on a multilayer bead during compaction (Altaf, e.g., introduction) and provides the beads with excellent flow properties (Altaf, e.g., Abstract).
It would have been obvious before the effective filing date of the presently claimed invention to modify granular compositions suggested by Pilgaonkar and Gold comprising metoprolol succinate and additional excipients, e.g., lubricant (Pilgaonkar, e.g., examples 8-9) using the known technique of applying a cushioning top coat comprising polyethylene glycol to improve the composition in the same way reported by Altaf with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the flow properties of the granules and improve the integrity of the controlled release element upon compaction. The skilled artisan would have had a reasonable expectation of success since the granules of Pilgaonkar contain a controlled release material and are compressed into tablets like the beads of Altaf.
Accordingly, the subject matter of instant claims 15-17 would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.

Claims 1-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, US 20070053983 in view of Gold, US 20070202172 A1.
Applicable to claims 1-5 and 20: Jain teaches pharmaceutical compositions comprising a core comprising metoprolol succinate and a hydrophilic matrix comprising a hydrophilic polymer and other suitable pharmaceutically acceptable excipients; the composition may be a tablet of compressed granules, i.e., a plurality of modified release units comprising an active agent core comprising an active agent and at least one excipient (Jain, e.g., 0040). The core may be coated with suitable polymers (Jain, e.g., 0043). Suitable polymers appear to include water insoluble coating materials (Jain, e.g., 0022); anionic polymer soluble at pH over 5.5, and a water insoluble quaternary ammonium substituted acrylic polymer (Jain, e.g., 0024); hydrophobic coating polymers (Jain, e.g., 0026). These coatings meet the limitation of at least one release controlling agent.
	Applicable to claims 6 and 18-19: Jain teaches excipients including diluents, binders, disintegrants, glidants, lubricants and the like (Jain, e.g., 0068, 0071, 0072, and examples).
	Applicable to claim 7: Jain teaches dry granules (Jain, e.g., 0070) and compacted granules (Jain, e.g., 0072).
	Applicable to claim 8: Claim 8 includes the limitation that the active agent core is prepared by roller compaction process. This appears to be a product by process limitation which does not appear to imply any structural features distinguishing the granules over those disclosed by Jain. 
	Applicable to claims 9-11: Jain teaches polymeric release controlling agents, e.g., quaternary ammonium substituted acrylic polymer (Jain, e.g., 0024 as a suitable polymer coating material).
Jain teaches active agent containing cores comprising at least one pharmaceutically active agent. Jain teaches a core comprising metoprolol succinate with a hydrophilic polymer matrix, wherein the drug and the polymer and other excipients are mixed together and granulated (Jain, e.g., 0040). Cores may be optionally coated with a suitable coating material (Jain, e.g., 0038, 0043).
Jain does not expressly teach the active agent core are coated with at least one sub-coat prior to coating with at least one release controlling agent.
Gold teaches pharmaceutical compositions comprising a formulation including a core, wherein the core is strengthened by a sub-coating (Gold, e.g., 0038) which preserves the integrity of the initial core (Gold, e.g., 0094).
It would have been obvious before the effective filing date of the presently claimed invention to modify Jain’s granular compositions comprising metoprolol succinate and additional excipients, e.g., lubricant using the known technique of applying a sub-coat on the core to improve the composition in the same way reported by Gold with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve strength and integrity of the core. The skilled artisan would have had a reasonable expectation of success since both documents teach improved formulations for metoprolol.
Accordingly, the subject matter of instant claims 1-11 and 18-22 would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, US 20070053983 in view of Gold, US 20070202172 A1 as applied to claims 1-11 and 18-22 above, and further in view of Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998.
The teachings of Jain and Gold enumerated above apply here. The combined teachings of Jain and Gold not expressly teach the active agent core substantially coated with a release controlling agent comprises at least one cushioning top coat.
Altaf teaches coating drug containing particulates with a cushioning agent, e.g., polyethylene oxide (Altaf, e.g., pg. 744 , c2, paragraph 1). The cushioning agent is intended to reduce or prevent rupture/fracture of layers on a multilayer bead during compaction (Altaf, e.g., introduction) and provides the beads with excellent flow properties (Altaf, e.g., Abstract).
It would have been obvious before the effective filing date of the presently claimed invention to modify granular compositions suggested by Jian and Gold comprising metoprolol succinate and additional excipients, e.g., lubricant using the known technique of applying a cushioning top coat comprising polyethylene glycol to improve the composition in the same way reported by Altaf with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the flow properties of the granules and improve the integrity of the controlled release element upon compaction. The skilled artisan would have had a reasonable expectation of success since the granules of Jain contain a controlled release material and are compressed into tablets like the beads of Altaf.
Accordingly, the subject matter of instant claims 15-17 would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) claims 1-25 of US Pat No 8920837 in view of Jonsson, US 4957745, Gold, US 20070202172 A1, Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998 and Pilgaonkar, US 20080248107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference patent claims a sustained-release oral dosage form comprising,
a. therapeutically effective amount of a pharmacologically active ingredient having aqueous solubility of greater than 1 mg/ml,
b. at least one non-swelling pH dependent, release retardant in an amount from about 10 to about 90% by weight of the total composition, and
c. at least one non-swelling pH independent, release-retardant in an amount from about 10 to about 90% by weight of the total composition,
wherein the dosage form provides pH independent drug release for a considerable period of time after administration, and the dosage form is a matrix dosage form.
Metoprolol succinate is claimed (claim 5). The polymers of claims 9-12 are found in reference patent claims 6-12. The composition further comprising a binder, lubricant and diluent is found in reference patent claim 17. Dry granulation is found in reference patent claim 18. Tablets, capsules, granules, powders are found in reference patent claim 15.
The claims of the reference patent do not expressly teach the release retardant in the form of a coating. The claims of the reference patent do not expressly teach ethylcellulose.
Jonsson teaches similar formulations for metoprolol wherein the release control agent, ethyl cellulose, is in the form of a coating on the granule containing metoprolol (Jonsson, e.g., Example 1). This arrangement allows each coated bead of metoprolol to function as an individual controlled release unit which enables the formulation of different dosage forms each effective to give desired plasma concentration profile and duration of effect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference patent by arranging an ethylcellulose coating on each active agent core as suggested in Jonsson with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enable the controlled release core to be used in any of the various formulations claimed by the reference patent without the need for preparing separate cores for each. The skilled artisan would have had a reasonable expectation of success since Jonsson teaches this modification for a clearly named active claimed by the reference patent. 
The claims of the reference patent and Jonsson do not expressly teach the formulation comprising a sub coat. The claims of the reference patent and Jonsson do not expressly teach the formulation comprising a cushioning top coat. The claims of the reference patent and Jonsson do not expressly teach the composition further comprising a second active agent.
However, the teachings of Pilgaonkar, Altaf, and Gold cure these deficiencies.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a dosage form claimed in the reference patent as modified by Jonsson according to the teachings of Gold, Altaf, and Pilgaonkar with a reasonable expectation of success. The skilled artisan would have been motivated to modify the granules with a sub-coat to improve the integrity of the core granule as suggested in Gold. The skilled artisan would have been motivated to modify the granules with a cushioning top coat containing polyethylene glycol to improve the flow properties of the granules and to help ensure integrity of the granules during compaction as suggested in Altaf. The skilled artisan would have been motivated to modify the composition with a second active agent since Pilgaonkar teaches this modification for similar dosage forms enables the delivery of a further pharmaceutical agent. The skilled artisan would have had a reasonable expectation of successfully making these modifications since each of the documents teach improvements for core containing pharmaceutical formulations. 
The presently claimed subject matter would be viewed as an obvious variant of the subject matter claimed in the reference patent. 

Claim(s) 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) claims 1-20 of US Pat No 9629915 in view of Jonsson, US 4957745, Gold, US 20070202172 A1, Altaf, Drug Delivery and Industrial Pharmacy, 24, 8, 1998 and Pilgaonkar, US 20080248107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a sustained release oral dosage form comprising: (a) a therapeutically effective amount of at least one pharmacologically active ingredient having aqueous solubility of greater than 1 mg/ml, (b) at least one non-swelling pH dependent release retardant, and (c) at least one non-swelling pH independent release-retardant; wherein the dosage form provides pH independent drug release for a considerable period of time after administration, and the dosage form is a matrix type dosage form (claim 1). 
Metoprolol succinate is found in reference patent claim 3. The polymers of claims 9-12 are found in reference patent claims 4-6. The composition further comprising a binder, lubricant and diluent is found in reference patent claim 8. Dry granulation is found in reference patent claim 10. Tablets, capsules, granules, powders are found in reference patent claim 9.
The claims of the reference patent do not expressly teach the release retardant in the form of a coating. The claims of the reference patent do not expressly teach ethylcellulose.
Jonsson teaches similar formulations for metoprolol wherein the release control agent, ethyl cellulose, is in the form of a coating on the granule containing metoprolol (Jonsson, e.g., Example 1). This arrangement allows each coated bead of metoprolol to function as an individual controlled release unit which enables the formulation of different dosage forms each effective to give desired plasma concentration profile and duration of effect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as claimed in the reference patent by arranging an ethylcellulose coating on each active agent core as suggested in Jonsson with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to enable the controlled release core to be used in any of the various formulations claimed by the reference patent without the need for preparing separate cores for each. The skilled artisan would have had a reasonable expectation of success since Jonsson teaches this modification for a clearly named active claimed by the reference patent. 
The claims of the reference patent and Jonsson do not expressly teach the formulation comprising a sub coat. The claims of the reference patent and Jonsson do not expressly teach the formulation comprising a cushioning top coat. The claims of the reference patent and Jonsson do not expressly teach the composition further comprising a second active agent.
However, the teachings of Pilgaonkar, Altaf, and Gold cure these deficiencies.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a dosage form claimed in the reference patent as modified by Jonsson according to the teachings of Gold, Altaf, and Pilgaonkar with a reasonable expectation of success. The skilled artisan would have been motivated to modify the granules with a sub-coat to improve the integrity of the core granule as suggested in Gold. The skilled artisan would have been motivated to modify the granules with a cushioning top coat containing polyethylene glycol to improve the flow properties of the granules and to help ensure integrity of the granules during compaction as suggested in Altaf. The skilled artisan would have been motivated to modify the composition with a second active agent since Pilgaonkar teaches this modification for similar dosage forms enables the delivery of a further pharmaceutical agent. The skilled artisan would have had a reasonable expectation of successfully making these modifications since each of the documents teach improvements for core containing pharmaceutical formulations. 
The presently claimed subject matter would be viewed as an obvious variant of the subject matter claimed in the reference patent. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615              


/SUSAN T TRAN/Primary Examiner, Art Unit 1615